Citation Nr: 0200643	
Decision Date: 01/17/02    Archive Date: 01/25/02

DOCKET NO.  95-35 121	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Eligibility for educational assistance benefits under Chapter 
30, Title 38, United States Code.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
December 1978 and from August 1983 to September 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 determination of the St. Louis, 
Missouri Regional Office of the Department of Veterans 
Affairs (VA).  

The case was most recently certified to the Board by the 
Honolulu, Hawaii Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran had active service from January 1976 to 
December 1978 and from August 1983 to September 1994.   He 
was separated in September 1994 under a voluntary separation 
incentive program.

2.  In 1983, between his two periods of active duty service, 
the veteran received a commission as an officer in the Armed 
Forces upon completion of an ROTC scholarship program.  

3.  There was no reduction in active service base pay or the 
voluntary separation incentive.


CONCLUSION OF LAW

The veteran has not met the requirements for basic 
eligibility for educational assistance benefits under Chapter 
30, Title 38, United States Code.  38 U.S.C.A. §§ 3011, 
3018A, 3462, 5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 
21.7040, 21.7044, 21.7045 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran appeared at a June 2001 hearing before the 
undersigned Member of the Board sitting at the RO and 
testified as to why he felt he should be entitled to 
educational assistance under Chapter 30.  The record reveals 
that the veteran served on active duty from January 1976 to 
December 1978, at which time he was discharged under 
honorable conditions.  He entered college in 1979 and 
participated in the Reserve Officers' Training Corps (ROTC) 
from 1981 until his graduation in 1983.  Upon graduation, the 
veteran received his officer's commission and entered active 
duty in August 1983; he was discharged in September 1994.  

The veteran received educational assistance benefits under 
Chapter 34, Title 38, United States Code while an 
undergraduate and in his current claim requests assistance in 
connection with a master's degree program he attended 
beginning in January 1995.  He testified that in an attempt 
to determine whether he was eligible for benefits, he had 
seen a service department benefits counselor prior to 
separation from service.  He also testified that he had 
called VA and been told that he was eligible.   

With regard to Chapter 30 benefits, the Board notes that an 
individual may be entitled to educational assistance under 
Chapter 30 if that person first entered on active duty as a 
member of the Armed Forces after June 30, 1985, or was 
eligible for educational assistance allowance under Chapter 
34 as of December 31, 1989.  38 U.S.C.A. § 3011(a)(1) (West 
1991 & Supp. 2001); 38 C.F.R. § 21.7040 (2001).  In this 
case, the evidence of record indicates that the veteran first 
entered on active duty in January 1976.  Therefore, he does 
not qualify for Chapter 30 educational benefits under 38 
U.S.C.A. § 3011(a)(1)(A) (West 1991 & Supp. 2001).

Pursuant to 38 U.S.C.A. § 3011(a)(1)(B) (West 1991 & Supp. 
2001), veterans with remaining Chapter 34 eligibility as of 
December 31, 1989, may, under certain conditions, qualify for 
continued educational assistance under Chapter 30.  However, 
eligibility for Chapter 34 benefits terminates 10 years after 
discharge from service or on December 31, 1989, which ever is 
earlier.  See 38 C.F.R. § 21.1042(a) (1994).  In this case, 
the veteran was discharged from his first period of active 
service in December 1978.  Therefore, his delimiting date for 
eligibility for Chapter 34 benefits based on this period of 
service seemingly would have been in December 1988 and, thus, 
it is not clear that he had remaining eligibility as of 
December 31, 1989.  38 U.S.C.A. § 3462(a)(1) (West 1991).  In 
the event there was no remaining eligibility for Chapter 34 
benefits, the veteran would not be eligible for continued 
educational benefits under Chapter 30.  38 U.S.C.A. § 
3011(a)(1)(B) (West 1991 & Supp. 2001).

Nonetheless, computer data from the Department of Defense 
indicate the veteran had approximately 12 months of remaining 
Chapter 34 eligibility.  Even if it is accepted that these 
data show the veteran had remaining Chapter 34 eligibility as 
of December 31, 1989, the veteran would still not be eligible 
for Chapter 30 educational benefits.  The provisions of 
38 U.S.C.A. § 3011(c)(3) (West 1991 & Supp. 2001) indicate 
that an individual who after December 31, 1976, receives a 
commission as an officer in the Armed Forces upon completion 
of a program of educational assistance under ROTC is not 
eligible for educational assistance under Chapter 30 if the 
individual enters on active duty before October 1, 1996.  In 
this case, the veteran received a commission from an ROTC 
program and entered on active duty in August 1983.  The 
veteran also indicated in his application for benefits that 
he had completed an ROTC scholarship program.  Since he 
received a commission as a result of an ROTC scholarship 
program and entered on active duty in 1983, he is barred from 
receiving educational assistance under Chapter 30.  
38 U.S.C.A. § 3011(c)(3)(A) (West 1991 & Supp. 2001).   

Pursuant to 38 U.S.C.A. § 3018A (West 1991 & Supp. 2001), an 
individual who separates after October 22, 1992, receives a 
voluntary separation incentive, and has had their basic pay 
or separation incentive reduced by $1,200 may be eligible for 
Chapter 30 education benefits.  As noted, the veteran 
received a commission and entered on a second period of 
active duty in August 1983 as a result of an ROTC scholarship 
program.  He remained on active duty until September 1994 
when he separated from his second period of service.  His DD-
214 indicates he received a voluntary separation incentive.  
However, computer data from the Department of Defense 
indicate there was no pay reduction and a September 1995 
response by the Department of Defense to an RO inquiry 
indicates there was no record of a contribution to the "GI" 
bill.  Such a contribution is a prerequisite to eligibility 
for Chapter 30 benefits.  A counseling record notes that 
prior to separation the veteran was advised that it would not 
be worth his while to enroll with the $1,200 deduction since 
there was a limit on the total amount of VA educational 
assistance the veteran could receive.  See 38 U.S.C.A. 
§ 3695(a) (West 1991 & Supp. 2001); 38 C.F.R. § 21.4020(a) 
(2001).  Since the veteran's base pay or separation incentive 
was not reduced by $1,200, the veteran is barred from 
receiving educational benefits under Chapter 30.  38 U.S.C.A. 
§ 3018A (West 1991 & Supp. 2001); 38 C.F.R. § 21.7045 (2000).

The Board acknowledges the veteran's lengthy service and is 
sympathetic to his arguments; however, the governing laws and 
regulations mandate that the termination of eligibility for 
Chapter 34 benefits, his receipt of the ROTC scholarship, and 
the necessary reduction in military pay are bars to his 
receipt of Chapter 30 educational assistance benefits.  The 
Board is not free to ignore or make exceptions to law passed 
by Congress.  With regard to the veteran's claim that VA 
personnel had told him he was eligible for Chapter 30 
benefits, the Board notes that erroneous advice given by a 
government employee cannot be used to estop the government 
from denying benefits.  McTighe v. Brown, 7 Vet. App. 29, 30 
(1994); see also Harvey v. Brown, 6 Vet. App. 416, 424 (1994) 
(holding that a veteran was not entitled to education 
benefits based on his assertion that misleading or erroneous 
information was provided regarding education benefits). 

Finally, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
This liberalizing law is applicable to his appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Except as specifically noted, the new regulations 
are effective November 9, 2000.  

In cases such as this, where the disposition is based on the 
law, and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  The appeal is without 
legal merit and further development or analysis would not be 
productive.  See Livesay v. Principi, 15 Vet. App. 165 
(2001).


ORDER

The claim for educational assistance benefits under Chapter 
30, Title 38, United States Code is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

